Citation Nr: 0407324
Decision Date: 01/02/04	Archive Date: 03/31/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420
	
DOCKET NO.  02-09 194	)	DATE JAN 02 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to special monthly compensation based on a need for aid and attendance of another person or being housebound.

2.  Entitlement to an effective date prior to September 4, 1998 for the grant of service connection for PTSD, to include assignment of a 50 percent evaluation from the date of service discharge.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, but denied the benefit sought on appeal.  The veteran, who had active service from May 1969 to September 1971, appealed that decision through the BVA, and the case was referred to the Board for appellate review.

The veteran's representative has pointed out that a liberal reading of the veteran's Substantive Appeal indicates that the veteran has raised claims of entitlement to increased evaluations for bilateral hearing loss and tinnitus.   However, these claims are not currently before the Board because they have not been prepared for appellate review.  Therefore, this matter is referred to the RO for appropriate action.  


REMAND

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 (VCAA) that became law in November 2000.  The VCAA provides, among other things, that the VA shall make reasonable efforts to notify claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist the claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

Unfortunately, the record before the Board contains absolutely no reference to the VCAA in connection with the veteran's claim for special monthly compensation or any indication the veteran was notified of the provisions of the VCAA.  In this regard, the record contains no document which reflects notice to the veteran of the VCAA, and more specifically, that he has been informed of the information or evidence necessary to substantiate his claim, as well as the evidence the VA would seek to provide and which evidence the veteran was to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, the Statement of the Case provided to the veteran in connection with his appeal contains no reference to the VCAA or 38 C.F.R. § 3.159, the regulation promulgated by the VA to enact the VCAA.  

The United States Court of Veterans Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA will seek to provide and which evidence the claimant is to provide, is remandable error.  Given the guidance from the Court, this procedural error must be addressed prior to final appellate review.

While in theory the Board has the authority to consider law not considered by the RO, a decision from the United States Court of Veterans Appeals for the Federal Circuit (Federal Circuit) invalidated a portion of the VA regulation the Board utilized to notify a claimant of the VCAA pursuant to 38 U.S.C.A. § 5103.  Disabled American Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In that case, the Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which required the Board to provide the notice required by 38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 days to respond to the notice, was invalid because it was contrary to 38 U.S.C.A. § 5103(b), which provided a claimant one year to submit evidence.  Therefore, at this point in time, the Board cannot provide notice to the appellant of the provisions of the VCAA.  

As for the particulars of this case, the veteran essentially contends that he is in need of aid and attendance of another person and is housebound as a result of his post-traumatic stress disorder (PTSD).  The veteran also contends he fell from a ladder as a result of a PTSD seizure and that he suffered a stroke as a result of his PTSD.  The veteran also related that he had hepatitis that is related to service.  These claims have not been addressed by the RO and the Board finds that the veteran's claims for service connection are inextricably intertwined with the veteran's claim for special monthly compensation.  Suffice it to point out that only symptomatology associated with the veteran's service-connected disabilities may be considered in determining the veteran's entitlement to special monthly compensation, and the veteran is essentially contending he has additional disabilities that should be service connected.  The Board finds that these matters should be addressed before further appellate review of the veteran's claim for special monthly compensation.

The Board would also observe that the veteran has not been afforded an examination in connection with his claim for special monthly compensation.  Such an examination would be helpful in delineating the symptomatology attributable to service-connected disabilities and that attributable to nonservice-connected etiologies.  As such, the Board believes that the veteran should be afforded an examination to assist in determining his need for special monthly compensation.  

Lastly, the Board notes that a rating decision dated in June 2002 denied an earlier effective date for service connection for a psychiatric disorder, retroactive to the date of discharge with the assignment of a 50 percent evaluation from the date of discharge.  In the veteran's Substantive Appeal the veteran made reference to that claim, and the Board construes that statement, as a Notice of Disagreement to the June 2002 rating decision.  However, the RO has not issued a Statement of the Case in connection with the veteran's claim for an earlier effective date.  In such a case, the Court has directed the Board to remand the case to the RO for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, in order to give the veteran every consideration with respect to this appeal, it is the Board's opinion that further development of this case is necessary.  Accordingly, this case is REMANDED for the following actions:

1.  The RO should consider the veteran's claim under the VCAA.  In doing so, the RO should ensure that the notification and assistance requirements of the VCAA are satisfied, including notifying the veteran of the division of responsibilities between the VA and the veteran for obtaining evidence in support of his claims.  The RO should ensure that all of the VCAA notice obligations have been satisfied in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 5103, 5103A and any other applicable legal precedent. 

2.  The RO should issue a Statement of the Case with respect to the denial of an earlier effective date for service connection for PTSD denied by the June 2002 rating decision.  The RO should inform the veteran that in order to complete the appellate process he must submit a timely Substantive Appeal to the RO after the issuance of the Statement of the Case.  

3.  The RO should adjudicate claims for service connection for a seizure disorder and a stroke as a result of his PTSD and a claim for service connection for hepatitis.  

4.  The veteran should be afforded an examination for the purpose of determining whether he is in need of the aid and attendance of another person or housebound as a result of symptomatology associated with his service-connected disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and following the examination offer comments and opinions regarding the degree of functional impairment the veteran's service-connected symptomatology produces in his capacity for performing activities of daily living and whether that symptomatology renders the veteran housebound.  The examiner should specifically comment on the degree of impairment the service-connected symptomatology produces in the ability of the veteran to dress or undress himself; keep himself ordinarily clean and presentable; any need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; the ability of the veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; the ability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his or her daily environment.  Lastly, the examiner should comment on whether the veteran is substantially confined to his dwelling and the immediate premises as a result of his service-connected disabilities and whether it is reasonably certain the disabilities and result in confinement will continue throughout his lifetime.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since is it important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development and adjudication, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran until he is notified.  



                       ____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


